t c memo united_states tax_court mark a lovely petitioner v commissioner of internal revenue respondent docket no 4855-14l filed date mark a lovely pro_se andrew j davis for respondent memorandum findings_of_fact and opinion ruwe judge this case was brought by petitioner under sec_6330 regarding a determination by the internal_revenue_service irs unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure office of appeals to sustain the collection by levy of petitioner’s unpaid liability for assessed sec_6702 frivolous_return penalties and interest we have jurisdiction to review a notice_of_determination when the underlying tax_liability consists of frivolous_return penalties 130_tc_44 findings_of_fact at the time the petition was filed petitioner resided in north carolina petitioner failed to file a timely income_tax return for the forms w-2 wage and tax statement submitted to the irs show that petitioner was paid wages in totaling dollar_figure these reported wages were from tradewinds airline inc and triad international maintenance cor sic in the respective amounts of dollar_figure and dollar_figure petitioner acknowledged that he received these amounts in as compensation_for his services using this information on date respondent prepared a substitute for return for petitioner’s taxable_year and subsequently assessed income_tax penalties and additions to tax for these assessments are not in issue in this case the administrative file indicates that a notice_of_deficiency was mailed to petitioner and that a timely petition was not filed in date petitioner submitted a signed form 1040x amended u s individual_income_tax_return to respondent that claimed that the amount of his adjusted_gross_income of dollar_figure should be reduced by dollar_figure and that the resulting tax_liability for should be zero petitioner claimed a refund of dollar_figure on the form 1040x petitioner submitted the following explanation payer via a w-2 characterized payments to me as wages this characterization is erroneous this is because the payments i received constitute private sector earnings exclusively--not wages and because i did not engage in any taxable activity since i didn’t receive any wages at all there are no wages being reduced to zero on this return furthermore amounts were withheld from my pay only in case i incurred a federal_income_tax liability this liability never came into existence and the withholding has resulted in overpayments this amended_return constitutes a claim for a refund of those overpayments according to the amount indicated on line above attached to petitioner’s form 1040x was a form_4852 substitute for form_w-2 wage and tax statement or form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc signed by petitioner showing zero wages for from tradewinds airline inc with the explanation how did you determine the amounts on lines and above payer determined the amounts i received resulted from engaging in a private sector occupation of common right wages are taxable but such amounts are not thus i earned dollar_figure wages see attached document worker status determination explain your efforts to obtain form_w-2 form 1099-r or form w-2c corrected wage and tax statement none since a substitutes for a w-2 when a payer has issued an incorrect form_w-2 using a w-2 payer incorrectly characterized my earnings as wages when in fact i was paid no wages at all and i had engaged in no taxable activity in date petitioner submitted another form 1040x to the irs which again showed the corrected amount of adjusted_gross_income of zero and claimed an additional refund of dollar_figure attached to the second form 1040x were two forms signed by petitioner the first form_4852 shows triad international maintenance corp as the employer and shows the_amount_of_wages as zero the explanation on the form_4852 was how did you determine the amounts on lines and above payer determined the amounts i received resulted from engaging in a private sector occupation of common right wages are taxable but such amounts are not thus i earned dollar_figure wages see attached document worker status determination explain your efforts to obtain form_w-2 form 1099-r or form w-2c corrected wage and tax statement none since a substitutes for a w-2 when a payer has issued an incorrect form_w-2 using a w-2 payer incorrectly characterized my earnings as wages when in fact i was paid no wages at all and i had engaged in no taxable activity the second form_4852 shows tradewinds airline inc as the employer and shows the_amount_of_wages as zero the explanation on the form_4852 was how did you determine the amounts on lines and above i received a w-2 which erroneously alleged payments of sec_3121 or which are hereby disputed i have earned no wages as defined in sec_3121 or sec_3401 explain your efforts to obtain form_w-2 form 1099-r or form w-2c corrected wage and tax statement none w-2 was mailed to me before wage errors were noted respondent determined that both of the form sec_1040x that petitioner submitted constituted frivolous returns for purposes of sec_6702 and assessed dollar_figure for each of the form sec_1040x submitted by petitioner opinion when any person liable to pay any_tax neglects or refuses to pay the same within days after notice_and_demand the commissioner is authorized to collect the unpaid tax by levy upon all property and rights to property belonging to such person sec_6331 sec_6330 provides that n o levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of their right to a hearing under this section before such levy is made if timely requested by the taxpayer a cdp hearing is held by an appeals officer within the irs office of appeals who has had no prior involvement with respect to the unpaid tax sec_6330 see 114_tc_492 at the hearing the taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 the taxpayer is also entitled to raise issues regarding the underlying tax_liability if the person did not receive any statutory_notice_of_deficiency for such tax_liability sec_6330 pursuant to sec_6330 the determination of a settlement officer must take into consideration a the verification that the requirements of applicable law and administrative procedure have been met b issues raised by the taxpayer and c whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection be no more intrusive than necessary the settlement officer considered all three of these matters following the cdp hearing the appeals officer will determine whether proceeding with the proposed levy is appropriate if so he will issue a notice_of_determination to proceed sec_6330 offiler v commissioner t c pincite the only issue raised by petitioner concerns his underlying liability for the two assessed dollar_figure sec_6702 penalties petitioner did not receive a notice_of_deficiency we review a determination regarding the underlying tax_liability de novo where the taxpayer did not receive any statutory_notice_of_deficiency for the tax_liability or did not otherwise have an opportunity to dispute the tax_liability sec_6330 see 122_tc_1 114_tc_604 114_tc_176 petitioner acknowledges that he received compensation_for his services during from tradewinds airline inc and triad international maintenance corp but contends that it was not taxable_income petitioner contends that he exercised no government granted privileges federal prerogatives and was not involved in any taxable activities in the taxable_year or any other taxable_year from until present petitioner contends that his compensation during was not taxable because he is a non-federal worker and his compensation did not constitute wages petitioner’s argument has been held to be frivolous pohl v commissioner tcmemo_2013_291 hill v commissioner tcmemo_2013_264 snow v commissioner tcmemo_2013_114 notice_2007_30 2007_1_cb_883 we perceive no need to refute petitioner’s argument with somber reasoning and copious citation of precedent to do so might suggest that it has some merit see 737_f2d_1417 5th cir consequently we sustain respondent’s determination to reflect the foregoing decision will be entered for respondent respondent has not moved for an additional penalty under sec_6673 which provides penalties for taking a frivolous or groundless position before the court and we will not impose one here nevertheless petitioner is warned that should he take such positions in future cases it is likely that a sec_6673 penalty of up to dollar_figure may be imposed
